Illinois Official Reports

                                    Appellate Court



                  Village of Westmont v. Illinois Municipal Retirement Fund,
                                  2015 IL App (2d) 141070



Appellate Court         THE VILLAGE OF WESTMONT, Plaintiff-Appellant, v. THE
Caption                 ILLINOIS MUNICIPAL RETIREMENT FUND; THE ILLINOIS
                        MUNICIPAL RETIREMENT BOARD OF TRUSTEES; and
                        NATALIE COPPER, JOHN PIECHOCINSKI, WILLIAM
                        STAFFORD, GWEN HENRY, JEFFREY STULIR, SHARON
                        THOMPSON, SUE STANISH, and TOM KUEHNE, in Their Official
                        Capacities as Members of the Illinois Municipal Retirement Fund
                        Board of Trustees, Defendants-Appellees.



District & No.          Second District
                        Docket No. 2-14-1070



Filed                   August 13, 2015



Decision Under          Appeal from the Circuit Court of Du Page County, No. 14-MR-520;
Review                  the Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment                Affirmed.



Counsel on              John R. Zemenak, of Rathje & Woodward, LLC, of Wheaton, for
Appeal                  appellant.

                        Beth Janicki-Clark, of Illinois Municipal Retirement Fund, of Oak
                        Brook, for appellees.
     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Schostok and Justice Birkett concurred in the
                               judgment and opinion.



                                                OPINION

¶1         In 2013, it came to the attention of the staff (Staff) of defendant the Illinois Municipal
       Retirement Fund (IMRF) that plaintiff, the Village of Westmont, had not enrolled in the IMRF
       its part-time firefighters who worked 1,000-plus hours per year, and it did not otherwise
       provide them with a local pension fund. Due to this coverage gap, the Staff reclassified
       Westmont’s “part-time, 1000-plus” firefighters from “IMRF Authorized Agent Manual Group
       IV Firefighters” (said firefighters being excluded from IMRF participation, because, under the
       IMRF’s reading, their employing municipalities do provide firefighters with a local pension
       fund) to “IMRF Authorized Agent Manual Group VI Firefighters” (said firefighters being
       required to participate in the IMRF, because, under the IMRF’s reading, their employing
       municipalities do not provide firefighters with a local pension fund). The IMRF created each of
       these “Group” classifications in its IMRF Authorized Agent Manual (IMRF manual or,
       simply, manual), which sets forth the IMRF’s administrative rules and explains and carries out
       pertinent dictates of the Illinois Pension Code (40 ILCS 5/1-101 et seq. (West 2014)).
¶2         Westmont appealed the Staff’s reclassification to defendant the IMRF Board of Trustees
       (Board). It argued that, under a plain reading of the manual, its part-time, 1,000-plus
       firefighters fit into Group IV and that, in any case, the Staff was estopped from reclassifying its
       part-time, 1,000-plus firefighters. The Board affirmed the Staff’s reclassification. It stated that
       the Group IV classification conflicted with the Pension Code’s requirement that a municipality
       such as Westmont, which has not employed at least one full-time firefighter, and therefore has
       not provided a local pension fund for its firefighters (40 ILCS 5/4-101, 4-103 (West 2014)),
       must enroll its part-time, 1,000-plus firefighters in the IMRF (40 ILCS 5/7-109, 7-137(a), (e)
       (West 2014)). Westmont appealed to the circuit court. The circuit court affirmed the Board.
       Westmont now appeals to this court, and, because we agree that allowing Westmont’s fire
       department to remain in Group IV would conflict with the Pension Code, we affirm the Board
       and the circuit court.

¶3                                          I. BACKGROUND
¶4         In 1938, Westmont formed a village fire department, using an all-volunteer force. In 1961,
       Westmont joined the IMRF. At that time, Westmont did not have any full-time firefighters,
       and, because it was not required, it had not formed a local pension fund under article IV of the
       Pension Code. 40 ILCS 5/4-101 et seq. (West 2014). Article IV of the Pension Code requires
       that a municipality with between 5,000 and 500,000 in population and with full-time paid
       firefighters must create its own local pension fund (as opposed to article VII of the Pension
       Code, which covers the IMRF pension fund). 40 ILCS 5/4-101, 4-103(1) (West 2014).


                                                    -2-
¶5       The IMRF initially classified Westmont’s fire department as a Group IV department.
     According to the IMRF manual, Group IV departments are those employed by particular
     municipalities:
                 “These governmental units were under 5,000 in population at the time they came
             under Social Security by entering into an agreement with the State Social Security
             Unit, and they had not established a fire pension fund by referendum at the time. They
             now have a population of 5,000 or more, and/or have formed a fire pension fund.
                 No firefighters (volunteers, part-time, etc.) in these governmental units are covered
             by IMRF even though they do not participate in [the local] pension fund.” (Emphasis
             added.)
     Thus, a municipality’s fire department fits into Group IV if the municipality crosses the 5,000
     population threshold and/or it has formed a local pension fund (under article IV, as opposed to
     participating in the IMRF under article VII). Westmont’s department fit into Group IV solely
     because Westmont crossed the 5,000 population threshold. Again, Westmont had not formed a
     local pension fund under article IV, because it was exempted from doing so when it did not
     have a single full-time paid firefighter on the force.
¶6       By the early 1990s, Westmont no longer had any volunteer firefighters on staff. Rather, its
     force consisted solely of part-time, paid employees; it included firefighters who worked 1,000
     or more hours per year (i.e., averaging over 20 hours per week if one assumes two weeks of
     vacation time), but no firefighter carried full-time status (which, depending on differing
     representations in the record, is either 36 or 39 hours per week). Westmont was unsure whether
     it was required to participate in the IMRF on behalf of its part-time, 1,000-plus firefighters.
¶7       On the one hand, Westmont knew that the IMRF had given its fire department a Group IV
     classification and that Group IV departments were not required to participate in the IMRF. On
     the other hand, Westmont recognized that, collectively, sections 7-137(a) and 7-137(e) of the
     Pension Code require all municipal employees who work 1,000 or more hours per year to
     participate in the IMRF:
                 “(a) The persons described in this paragraph (a) shall be included within and be
             subject to this Article and eligible to benefits from this fund, beginning upon the dates
             hereinafter specified:
                     1. Except as to the employees specifically excluded under the provisions of this
                 Article, all persons who are employees of any municipality (or instrumentality
                 thereof) or participating instrumentality on the effective date of participation of the
                 municipality or participating instrumentality beginning upon such effective date.
                                                   ***
                 (e) Any participating municipality or participating instrumentality, other than a
             school district or special education joint agreement created under Section 10-22.31 of
             the School Code, may, by a resolution or ordinance duly adopted by its governing body,
             elect to exclude from participation and eligibility for benefits all persons who are
             employed after the effective date of such resolution or ordinance and who occupy an
             office or are employed in a position normally requiring performance of duty for less
             than 1000 hours per year ***.” (Emphases added.) 40 ILCS 5/7-137(a), (e) (West
             2014).



                                                  -3-
       In other words, while subsection (a) states that all employees of participating municipalities
       must participate in the IMRF, subsection (e) allows those municipalities to exclude from IMRF
       participation employees working less than 1,000 hours per year. There is no such exclusion for
       employees working 1,000-plus hours per year.
¶8         Westmont was also aware that section 7-109(2)(b) of the Pension Code set forth an
       exclusion to the general rule that the part-time, 1,000-plus employees must be enrolled in the
       IMRF; that is, if the employing municipality is “required by law” to establish a local pension
       fund, by virtue of having at least one full-time firefighter, for example (40 ILCS 5/4-101,
       4-103 (West 2014)), then, the municipality need not participate in the IMRF on behalf of its
       firefighters. 40 ILCS 5/7-109(2)(b) (West 2014). Here, of course, the section 2-109(2)(b)
       exception did not apply, as Westmont did not have at least one full-time firefighter and did not
       set up a local pension fund. Thus, while the manual excluded Westmont’s fire department from
       IMRF participation, through the Group IV classification, the Pension Code required
       Westmont’s employees who worked 1,000-plus hours per year to participate, through sections
       7-137, 7-109(2)(b), 4-101, and 4-103.
¶9         As a result of this discrepancy, in 1992 Westmont’s (then assistant) village manager,
       Ronald Searl, telephoned an IMRF field representative, Tecya Anderson, to determine whether
       Westmont was required to participate in the IMRF on behalf of its part-time, 1,000-plus
       firefighters. Searl believed that he could trust Anderson’s information, because the IMRF
       manual states that “IMRF Field Representatives are available to assist you and your members.
       Seven field representatives across the state are available to answer questions one-on-one,
       speak to groups about IMRF benefits and law, provide assistance with reporting errors, and
       much more.” Anderson assured Searl that Westmont’s part-time, 1,000-plus firefighters were
       excluded from IMRF participation, due to its department’s correct Group IV classification.
       Searl requested written confirmation of this fact, and Anderson stated that the manual’s
       description of a Group IV department provided all the written confirmation Westmont would
       need. Anderson further told Searl that the Group IV classification could not change. As a result
       of Anderson’s oral representations, Westmont did not enroll its part-time, 1,000-plus
       firefighters in the IMRF. Westmont relied on Anderson’s representations in structuring its fire
       department, which continues to be comprised solely of part-time, 1,000-plus firefighters, none
       of whom participate in the IMRF.
¶ 10       In 2013, Westmont became involved in an unrelated proceeding concerning the status of
       full-time administrators, not firefighters, within the fire department. Near the conclusion of
       that proceeding, apparently due to the scrutiny placed on Westmont’s fire department, the
       IMRF’s general counsel became aware that Westmont’s part-time, 1,000-plus firefighters were
       not covered by any pension plan, either a local fund or the IMRF. Westmont contended that it
       had not formed a local pension fund because sections 4-101 and 4-103 of the Pension Code
       required such a fund to be created only if the municipality had a population of between 5,000
       and 500,000 (which it did) and had at least one full-time paid firefighter (which it did not). 40
       ILCS 5/4-101, 4-103 (West 2014). Likewise, by virtue of its department’s Group IV status,
       Westmont did not participate in the IMRF. In the IMRF’s view, this coverage gap seemed
       particularly glaring because its manual specifies that Group III departments (i.e., those in
       municipalities with populations of less than 5,000 and that do not have local pension funds)
       must enroll their part-time, 1,000-plus firefighters in the IMRF. Hence, if small municipalities
       with Group III departments, with fewer than 5,000 residents, are expected to pay for IMRF


                                                   -4-
       coverage for their part-time, 1,000-plus firefighters when they do not provide local funds, there
       would be no reason to exempt larger municipalities with Group IV departments, such as
       Westmont, from providing IMRF coverage for their part-time, 1,000-plus firefighters when
       they do not provide local funds.
¶ 11        Between March and August 2013, due to this gap in coverage, the IMRF Staff unilaterally
       amended the IMRF manual to create a new group, Group VI. Group VI covered municipalities,
       like Westmont, that have populations of 5,000 or more but do not have their own local pension
       funds because they do not employ at least one full-time firefighter and therefore are not
       required to have their own funds. These municipalities must enroll their part-time, 1,000-plus
       firefighters in the IMRF.
¶ 12        The Staff sent Westmont at least two letters explaining the reclassification. One of these
       letters, dated March 18, 2013, stated that Westmont’s fire department did not fit into the
       manual’s Group IV classification, because Westmont did not both cross the 5,000 population
       threshold and provide its firefighters with a local pension fund. (Again, in actuality, the manual
       states that a Group IV department’s municipality has crossed the 5,000 population threshold
       and/or provides its firefighters with a local pension fund.) The second letter, dated August 28,
       2013, did not mention the manual and instead explained that the Pension Code required
       Westmont to enroll its part-time, 1,000-plus firefighters in the IMRF.
¶ 13       In October 2013, Westmont appealed the IMRF Staff’s reclassification to the Board.
       Westmont was not happy with the reclassification, because it would incur “high”
       corresponding costs for the covered firefighters’ IMRF participation and it had not budgeted or
       planned for those costs. It estimated that the costs would be in the multimillion-dollar range.
       Westmont presented Searl’s affidavit, in which he attested, as set forth above, that, as early as
       1992, he asked Anderson whether Westmont’s part-time, 1,000-plus firefighters needed to
       participate in the IMRF, particularly because they remained uncovered by a local pension fund.
       Anderson informed him that, as a Group IV department, Westmont’s firefighters could not
       participate in the IMRF. Anderson further informed him that the groups set forth in the manual
       could not change, and he relied on this representation in structuring the fire department.
¶ 14        At the hearing, in its opening remarks, Westmont explained, without later submitting
       supporting evidence, that it was not that it wished for its part-time, 1,000-plus firefighters to go
       without pensions; rather, it urged, most of its force consisted of firefighters from neighboring
       municipalities who had likely secured pensions through those municipalities. After the
       opening remarks, Searl testified consistently with his affidavit. The Board did not challenge
       Searl’s recollection of his 1992 conversation with Anderson. Instead, it asked Searl why he did
       not obtain written confirmation of Anderson’s answer, preferably from an attorney. Searl
       answered that he had requested written confirmation but that Anderson told him that the IMRF
       manual was sufficient. Westmont’s closing argument largely concerned estoppel and its
       reliance on Anderson’s 1992 oral assurances. The Board denied Westmont’s appeal. The
       Board acknowledged without discussion that Group IV included fire departments from
       municipalities that had crossed the 5,000 population threshold and/or had formed local
       pension funds for their firefighters. It stated, however, that allowing Westmont’s department to
       remain in Group IV conflicted with the Pension Code’s requirement that a municipality such as
       Westmont, which does not employ at least one full-time firefighter, and therefore has not
       provided a local pension fund for its firefighters (40 ILCS 5/4-101, 4-103 (West 2014)), must
       enroll its part-time, 1,000-plus firefighters in the IMRF (40 ILCS 5/7-109, 7-137(a), (e) (West

                                                    -5-
       2014)). The circuit court affirmed, and this appeal followed.

¶ 15                                            II. ANALYSIS
¶ 16        On appeal, Westmont argues that: (1) its fire department fits into the IMRF manual’s
       Group IV classification and therefore it is not required to enroll its part-time, 1,000-plus
       firefighters in the IMRF; (2) the IMRF is estopped from removing the department from Group
       IV status, because, in 1992, when presented with this exact question, Anderson orally assured
       Searl that the department would remain in Group IV and that Westmont did not have to enroll
       its part-time, 1,000-plus firefighters in the IMRF; and (3) allowing the department to remain in
       Group IV and Westmont to abstain from enrolling its part-time, 1,000-plus firefighters in the
       IMRF, even though it has not established its own local pension fund, does not violate the
       Pension Code. For the reasons that follow, we agree that Westmont’s fire department fits into
       the IMRF manual’s description of Group IV. However, allowing the department to remain in
       Group IV violates the Pension Code, and, because the doctrine of estoppel cannot be invoked
       where the status quo violates statutory requirements, we must reject Westmont’s estoppel
       argument.
¶ 17        Both Westmont’s argument concerning how to read the IMRF manual and its argument
       concerning statutory compliance involve questions of construction and deference to the Board.
       The same rules of construction apply to administrative rules and regulations as are applied to
       statutes. Hetzer v. State Police Merit Board, 49 Ill. App. 3d 1045, 1047 (1977). When
       construing a statute, the primary objective is to give effect to the intent of the legislature.
       Chicago Teachers Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL
112566, ¶ 15. The language of the statute is the best indicator of legislative intent, and the
       language should be given its plain and ordinary meaning whenever possible. Roselle Police
       Pension Board v. Village of Roselle, 232 Ill. 2d 546, 552 (2009). Each word, clause, and
       sentence should be given effect so as not to be rendered superfluous. Chicago Teachers Union,
       2012 IL 112566, ¶ 15. Generally, we afford substantial deference to an agency’s construction.
       Chamberlain v. Civil Service Comm’n, 2014 IL App (2d) 121251, ¶ 24. However, where an
       agency drastically departs from its own prior practice, an argument may be made that the
       reliability of the agency’s construction has been compromised such that it should be entitled to
       less deference. See, e.g., Business & Professional People for the Public Interest v. Illinois
       Commerce Comm’n, 136 Ill. 2d 192, 228 (1989) (heightened degree of appellate scrutiny is
       appropriate where there is a drastic departure from past Commission practice); cf. Peoples
       Gas, Light & Coke Co. v. Illinois Commerce Comm’n, 175 Ill. App. 3d 39, 51 (1988) (stating,
       in the context of a Commission case, that an agency is not bound by its prior handling of
       similar, or even the same, issues). Moreover, where the language of the statute is completely
       clear and unambiguous, a court may interpret the statute de novo, without resort to other aids of
       construction and without deference to the agency’s decision. Boaden v. Department of Law
       Enforcement, 171 Ill. 2d 230, 239 (1996) (declining to defer to the agency’s interpretation
       where the statute was not ambiguous). Additionally, we keep in mind that, “[w]hen an appeal
       is taken to the appellate court following entry of judgment by the circuit court on
       administrative review, it is the decision of the administrative agency, not the judgment of the
       circuit court, which is under consideration.” Provena Covenant Medical Center v. Department
       of Revenue, 236 Ill. 2d 368, 386 (2010).



                                                   -6-
¶ 18                                         A. IMRF Manual
¶ 19        Westmont first argues that a plain reading of the IMRF manual establishes that its fire
       department belongs in Group IV and that it therefore is not required to enroll its firefighters in
       the IMRF. Westmont appears to draw upon the explanation in the IMRF Staff’s March 18,
       2013, letter as to why its department does not belong in Group IV. Again, that explanation
       stated that, unlike Westmont’s department, Group IV departments are in municipalities that
       have crossed the 5,000 population threshold and are required by law to have formed local
       pension funds. For the reasons that follow, we agree that, in March 2013, IMRF Staff did not
       provide Westmont with the correct explanation of why Westmont’s part-time, 1,000-plus
       firefighters must participate in the IMRF and that, indeed, the IMRF manual’s description of
       Group IV departments includes those such as Westmont’s.
¶ 20        Here, we find the plain language of the manual to be clear and unambiguous. Therefore,
       even if deference to the IMRF’s interpretation in the (rather unofficial) March 2013 letter were
       warranted, we would not be swayed. Again, the manual defines Group IV fire departments as
       those in municipalities that “now have a population of 5,000 or more, and/or have formed a fire
       pension fund.” (Emphasis added.) Reading the manual as the IMRF Staff set forth in the letter,
       i.e., that participation in the IMRF is not required for firefighters in municipalities that “now
       have a population of 5,000 or more and have formed a fire pension fund,” renders the word
       “or” superfluous. It is incorrect to ignore the word “or.” See, e.g., Chicago Teachers Union,
       2012 IL 112566, ¶ 15.
¶ 21        “As used in its ordinary sense, the word ‘or’ marks an alternative indicating the various
       members of the sentence which it connects are to be taken separately.” People v. Frieberg, 147
Ill. 2d 326, 349 (1992). As such, the IMRF manual defines Group IV fire departments as those
       in municipalities that fit any one of the following patterns: (1) have crossed the 5,000
       population threshold but have not formed a local pension fund; (2) have not crossed the 5,000
       population threshold but have formed a local pension fund; or (3) have both crossed the 5,000
       population threshold and formed a local pension fund. Westmont fits into the first pattern.
       Thus, a plain reading of the IMRF manual establishes that Westmont’s department fits in
       Group IV.
¶ 22        However, we now must consider whether this reading conflicts with the Pension Code and,
       if it does not, whether the IMRF is estopped from reclassifying the department as a Group VI
       department.

¶ 23                              B. Estoppel and Statutory Compliance
¶ 24        Westmont next argues that the IMRF Staff was estopped from removing its fire
       department’s Group IV status. Westmont contends that, in 1992, it expressly asked Anderson
       whether it was required to enroll in the IMRF its part-time, 1,000-plus firefighters when it did
       not have a local pension fund. Anderson answered in the negative, and Westmont structured its
       fire force accordingly. Indeed, an agency’s custom and practice in setting its rules may prohibit
       it from changing them. See Holland v. Quinn, 67 Ill. App. 3d 571, 574 (1978). For example, in
       American Oil Co. v. Mahin, 49 Ill. 2d 199, 204-06 (1971), the supreme court held that the
       Department of Revenue could not revise its own rule, where that rule had been consistently and
       uniformly applied for a substantial period of time and was consistent with the governing
       statute.


                                                   -7-
¶ 25       However, estoppel does not apply where the agency regulation upon which the plaintiff
       relies conflicts with a statute. Vestrup v. Du Page County Election Comm’n, 335 Ill. App. 3d
156, 166-67 (2002) (refusing to apply the doctrine of estoppel where it would prevent the
       enforcement of law). An agency’s mistaken interpretation of a statute cannot preclude a court
       from enforcing that statute. Id. Westmont concedes this principle. As such, first, we must
       decide whether allowing Westmont’s fire department to remain in Group IV under the IMRF
       manual conflicts with the Pension Code’s requirement that part-time, 1,000-plus firefighters be
       enrolled in the IMRF when the employing municipality does not provide a local pension fund.
       If we find that it does, we need not consider Westmont’s estoppel argument any further.
¶ 26       In its reply brief, Westmont implicitly concedes several points: (1) per statute, part-time,
       1,000-plus firefighters must participate in the IMRF (40 ILCS 5/7-137(a)(1), (e) (West 2014));
       (2) section 7-109(2)(b) of the Pension Code specifically excludes firefighters in a
       “municipality in which a [local] pension fund is required by law to be established for ***
       firemen” (emphasis added) (40 ILCS 5/7-109(2)(b) (West 2014)); and (3) Westmont is not
       “required by law” to establish a local pension fund, because it does not employ at least one
       full-time firefighter (40 ILCS 5/4-101, 4-103(1) (West 2014)), and, therefore, it does not fall
       under the section 7-109(2)(b) exclusion.1
¶ 27       Westmont argues that, even though its part-time, 1,000-plus firefighters do not fall under
       the statutory exception, under section 7-109(2)(b), to IMRF participation, they do fall under
       the regulatory exception, under the IMRF manual. We reject this argument.
¶ 28       We will not make this issue more difficult than it is. Section 7-137(a)(1) clearly states that
       those falling under the umbrella of IMRF participation can be excluded only as expressly
       provided by statute: “The persons described in this paragraph (a) shall be included within and
       be subject to this Article and eligible to benefits from this fund *** (1) [e]xcept as to the
       employees specifically excluded under [article VII] ***.” (Emphases added.) 40 ILCS
       5/7-137(a)(1) (West 2014). Even if a fair question could be raised as to the Board’s authority to
       exclude certain groups from the legislature’s mandate, and we do not believe one could, here
       the statute expressly states that any exclusion must be set forth by statute (“except as to the
       employees specifically excluded under [article VII]” (emphasis added) (id.)). As such, all
       exclusions to IMRF participation must be set forth in the statute. The statute does not allow for
       the manual to provide an independent “second” exclusion. Thus, the statute does not allow for
       the manual to exclude Westmont’s part-time, 1,000-plus firefighters.

           1
             In its opening brief, Westmont argued that section 7-109(2)(b) did exclude its part-time,
       1,000-plus firefighters from participation in the IMRF. 40 ILCS 5/7-109(2)(b) (West 2014). Again,
       section 7-109(2)(b) excludes firefighters when the municipality is “required by law” to form a local
       pension fund. Id. However, section 4-103 plainly states that a municipality such as Westmont, which is
       between 5,000 and 500,000 in population, is required to form a local pension fund if it employs at least
       one full-time firefighter. 40 ILCS 5/4-103(1) (West 2014). Westmont does not. Therefore, it is not
       required by law to form a local pension fund, and its part-time, 1,000-plus firefighters are not excluded
       under section 7-109(2)(b) from participation in the IMRF. Westmont’s citation to Holmes v. Illinois
       Municipal Retirement Fund, 185 Ill. App. 3d 282, 284 (1989), is off-point. That case concerned an
       individual policeman’s eligibility for participation in the IMRF where his employing municipality had
       rejected him from its local pension fund, whereas the instant case involves the coverage of an entire
       class of firefighters (part-time, 1,000-plus) and a determination of whether those firefighters belong in a
       local pension fund or the IMRF.

                                                       -8-
¶ 29       In sum, Westmont’s entire appeal seems to come down to whether the IMRF can, perhaps
       unintentionally, create and be bound by a nonstatutory exclusion to the statutory requirement
       that a municipality must enroll its part-time, 1,000-plus firefighters in the IMRF when the
       municipality has not created a local pension fund. Because the IMRF cannot, the manual’s
       Group IV exclusion, as applied to Westmont, cannot have the force of law. Westmont cannot
       rely on the doctrine of estoppel to continue to receive an exemption that conflicts with the
       statute, and, therefore, we will not consider further Westmont’s estoppel argument.
¶ 30       We do empathize to some degree with Westmont, in that, as early as 1992, it sought oral
       assurances from the IMRF that, as a municipality with a Group IV fire department, it would not
       have to enroll its part-time, 1,000-plus firefighters in the IMRF and that, because it did not
       employ at least one full-time firefighter, it would not have to provide its firefighters with a
       local pension fund. As the IMRF conceded at oral argument, the manual contained an
       unfortunate mistake. Still, it seems to us that a more apt characterization of the 1992
       conversation is that, as a result, the IMRF erroneously and temporarily allowed Westmont’s
       coverage gap to go unnoticed. At this point, even if the IMRF supported Westmont’s position
       under the manual, this court would still interpret the statute to require Westmont to provide
       IMRF coverage for its part-time, 1,000-plus firefighters. Westmont argued at the hearing
       before the Board that, most likely, its part-time firefighters had already secured pensions from
       different employing municipalities and were only picking up extra hours with Westmont.
       However, in a sense, the legislature has already hedged against Westmont’s stated “most
       likely” scenario–i.e., that part-time employees would have secured pensions through
       employment elsewhere–by creating the 1,000-hour cut-off. Westmont cannot be exempted
       from the statute’s requirements.

¶ 31                                   III. CONCLUSION
¶ 32      For the aforementioned reasons, we affirm the judgments of the Board and the circuit
       court.

¶ 33      Affirmed.




                                                  -9-